Case 2:20-cv-11070-GCS-APP ECF No. 10, PageID.187 Filed 12/16/20 Page 1 of 5




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

GABRIELLE CORRENT,

                 Plaintiff,
                                           Case No. 20-11070
vs.                                        HON. GEORGE CARAM STEEH

COOPER STANDARD AUTOMOTIVE,
INC., JEFFREY S. EDWARDS,
JOANNA TOTSKY, and LARRY OTT,

              Defendants.
____________________________/

           ORDER GRANTING DEFENDANTS’ MOTION TO
      DISMISS COUNT II OF PLAINTIFF’S COMPLAINT [ECF No. 9]

      This case was filed by plaintiff Gabrielle Corrent, a former employee

of defendant Cooper Standard. Plaintiff’s complaint alleges violations of

the Michigan Whistleblowers’ Protection Act, MCLA 15.361 et seq. (Count

I); the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley”), 18 U.S.C. § 1514A,

and the 2010 Dodd-Frank Wall Street Reform and Consumer Protection

Act (“Dodd-Frank”), 15 U.S.C. §§ 78u-6(h)(1)(A)(iii) (Count II); and the

Family and Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. §2601, et seq.

(Counts III and IV). The matter is before the Court on defendants’ motion

to dismiss the Sarbanes-Oxley and Dodd-Frank claims brought in Count II

of plaintiff’s complaint [ECF No. 9]. Defendants’ motion to dismiss is based

                                     -1-
Case 2:20-cv-11070-GCS-APP ECF No. 10, PageID.188 Filed 12/16/20 Page 2 of 5




on a failure to state a claim upon which relief can be granted under Fed. R.

Civ. P. 12(c) and lack of subject matter jurisdiction under Fed. R. Civ. P.

12(b)(1). Plaintiff did not file a timely response brief. The Court does not

believe it will be further aided by oral argument. For the reasons stated

below, defendant’s motion to dismiss Count II is GRANTED.

I.    Dodd-Frank Claim

      Plaintiff alleges that defendants violated Dodd-Frank by overstating

company revenue. In her complaint, plaintiff alleges that she made internal

complaints to a number of defendant’s officers and board members

(Complaint at ¶¶ 46-50; 87 and 90). Based on these internal complaints,

plaintiff asserts that she was terminated from her employment in violation of

Dodd-Frank (Complaint at ¶ 91).

      Section 78u-6(h) of Dodd-Frank prohibits an employer from retaliating

against a “whistleblower” as defined under the Act. See 15 U.S.C. § 78u-

6(h). “Whistleblower” is defined as “any individual who provides, or 2 or

more individuals acting jointly who provide, information relating to a

violation of the securities laws to the [Securities and Exhange]

Commission, in a manner established, by rule or regulation, by the

Commission.” Id. In Digital Realty Trust, Inc. v. Somers, __U.S. __, 138 S.

Ct. 767, 772-73 (2018), the Supreme Court unanimously held “[t]o sue


                                     -2-
Case 2:20-cv-11070-GCS-APP ECF No. 10, PageID.189 Filed 12/16/20 Page 3 of 5




under Dodd–Frank's anti-retaliation provision, a person must first “provid[e]

... information relating to a violation of the securities laws to the [Securities

and Exchange] Commission.” § 78u–6(a)(6).

      In this case, plaintiff only alleges that she made internal complaints to

her employer. Because plaintiff fails to allege that she complained to the

SEC, she cannot establish that she was a whistleblower under Section

78u-6(a)(6) of Dodd-Frank. See 15 U.S.C.§ 78u-6(a)(6); Somers, 138 S.

Ct. at 772-74. For this reason, the plaintiff fails to state a claim for relief

under Dodd-Frank. Defendants’ motion to dismiss the Dodd-Frank claim in

Count II of plaintiff’s complaint, pursuant to Fed. R. Civ. P. 12(c), is

granted.

II.   Sarbanes-Oxley Claim

      Sarbanes-Oxley prohibits certain types of publicly traded companies

from retaliating against an employee in the terms and conditions of

employment for providing information regarding conduct that the employee

reasonably believes violates certain criminal fraud statutes, SEC rules or

regulations, and federal law relating to fraud against shareholders. 18

U.S.C. § 1514A(a). However, in order for an employee to pursue a

Sarbanes-Oxley retaliation claim in federal court, he or she must first

exhaust administrative remedies that are prescribed under the statute.


                                       -3-
Case 2:20-cv-11070-GCS-APP ECF No. 10, PageID.190 Filed 12/16/20 Page 4 of 5




Somers, 138 S. Ct. at 773 (citing 18 U.S.C.§1514A(b)(1)(A) and 18 U.S.C.

§ 1514A(b)(2)(D)).

      The statute provides that an employee has 180 days from the date of

the alleged adverse action to file a complaint with the Secretary of Labor.

18 U.S.C. § 1514A(b)(2)(D). The Secretary of Labor has delegated the

responsibility of accepting and investigating such complaints to the

Occupational Safety and Health Agency (“OSHA”), an agency within the

Department of Labor. See Radu v. Lear Corp., No. 04-40317, 2005 U.S.

Dist. LEXIS 49769, *4 (E.D. Mich. Sep. 30, 2005); 29 C.F.R. § 1980.103.

“Only if OSHA has failed to issue a final decision within 180 days of the

filing of the complaint, may the individual institute an action in court.” Id.

Where an employee fails to exhaust his or her administrative remedies

under Sarbanes-Oxley, federal courts lack subject matter jurisdiction over

the claim. Bigland v. FCA N. Am. Holdings, LLC, No. 19-11659, 2019 U.S.

Dist. LEXIS 173399, at *24 (E.D.Mich. Oct.7, 2019); see also Somers, 138

S. Ct. at 776.

      Plaintiff does not allege that she timely exhausted her administrative

remedies as required under Section 1514A(b)(1) of Sarbanes-Oxley.

Defendants made a FOIA request to the Department of Labor, which

confirmed that plaintiff has not filed a complaint with OSHA [ECF No. 9-1,


                                       -4-
Case 2:20-cv-11070-GCS-APP ECF No. 10, PageID.191 Filed 12/16/20 Page 5 of 5




PageID.150]. Therefore, defendants’ motion to dismiss plaintiff’s

Sarbanes-Oxley claim in Count II of her complaint is granted pursuant to

Fed. R. Civ. P. 12(c) and Fed. R. Civ. P. 12(b)(1).

III.   Conclusion

       For the reasons stated above, defendants’ motion to dismiss Count II

of the complaint is GRANTED.

Dated: December 16, 2020

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE




                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                  December 16, 2020, by electronic and/or ordinary mail.

                                     s/Brianna Sauve
                                       Deputy Clerk




                                           -5-
